DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-4) in the reply filed on February 17, 2021 is acknowledged.  
This application is in condition for allowance except for the presence of claims 1-2 directed to an invention non-elected without traverse.  
Accordingly, claims 1-2 have been cancelled.

Information Disclosure Statement
The reference cited within the IDS document submitted on October 8, 2019 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
Cancel claims 1-2

Allowable Subject Matter
Claims 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding a wafer processing method for processing a wafer, particularly characterized by the steps of –
an undulation detecting step of detecting undulation of the first surface of the wafer; 
an undulation producing step of controlling the length of each of the length changing elements of the wafer holding apparatus according to the undulation of the wafer, thereby producing undulation on the holding surface; 
a holding step of holding the wafer on the holding surface in a condition where the undulation of the wafer is made to coincide with the undulation of the holding surface; and 
a resin curing step of opposing the second surface of the wafer to the flat surface of the substrate, next pressing the gel resin applied to the flat surface of the substrate, next transferring the gel resin to the second surface of the wafer, and finally curing the gel resin to form a resin layer on the second surface of the wafer, as recited within claim 3. 
Claim 4 depends upon claim 3. 



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812